Citation Nr: 1047408	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-11 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for disability manifested by 
bilateral leg and hip pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel







INTRODUCTION

The Veteran served on active duty from November 1976 to November 
1979.    

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in May 2006 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The claim for service connection for bilateral leg injury has 
been recharacterized by the Board as indicated on the title page 
of this decision light of the Court's holding in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service 
connection for disability but who has no special medical 
expertise is not competent to provide diagnosis requiring 
application of medical expertise to facts such as claimant's 
description of history and symptoms; VA should construe claim for 
service connection based on reasonable expectations of non-expert 
claimant).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for disability manifested by 
bilateral leg and hip pain.  He claims to have experienced an 
injury during active service that resulted in bilateral leg and 
hip pain, and to have been hospitalized during service for this 
condition.  As of September 2006 he was being treated at VA for 
low back disability and leg, hip and back pain.

Three persons (M.W., I.C., and V.T.) have provided identical 
statements indicating that each knew that the Veteran "injured 
his legs on active duty around 1977 or 78 playing tackle football 
during [physical training].  He had to do physical therapy to 
learn to walk again during this period of work."  



The law is now clear that VA is required to assess first the 
competency and  credibility of lay statements submitted by 
claimants and witnesses in support of claims for benefits.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 
36 (1994). 

The facts and circumstances surrounding the Veteran's alleged 
injury are unclear, as are the circumstances by which M.W., I.C., 
and V.T. became aware of the Veteran's alleged injury - i.e., are 
the witnesses family members or friends who recalled the 
Veteran's then-contemporaneous  injuries; or is the source of the 
witnesses' information solely the account of the Veteran after 
service; or any combination of these circumstances.  

The RO/AMC will solicit a statement from the Veteran in which he 
will provide detailed information as to the facts and 
circumstances of his alleged injury; whether a line-of-duty 
determination was completed by military authorities; and any 
medical treatment - including the alleged physical therapy where 
the Veteran was assisted in learning how to walk and being able 
to complete an apparent three year period of active duty.  

VA has been unable to obtain the Veteran's service treatment 
records for his approximately three years of honorable active 
service.  Particularly in cases where, as here, a veteran's 
service treatment records have been lost or destroyed, VA has a 
heightened duty to assist the veteran in development of his 
claim.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

The Veteran has identified records of the Social Security 
Administration (SSA) as relevant to his claim, and in support of 
this contention has submitted a copy of an SSA decision finding 
that he is totally disabled due to a combination of physical and 
mental impairments.  The SSA decision notes medical evidence to 
show that the Veteran walks with a cane.  The RO/AMC must seeks 
to obtain and associate with the claims file copies of the 
Veteran's records regarding SSA benefits, including the medical 
records upon which any decision was based.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 530 F.3d 
1317 (Fed. Cir. 2010).

Additionally, because the RO has been unsuccessful in obtaining 
the Veteran's service treatment records after several attempts, 
his complete service personnel file should be sought.  The 
personnel file may be helpful in substantiating an injury of the 
type and severity the Veteran describes.  Further, a specific 
search for records of hospitalization at Ft. Lewis, Washington, 
Army Hospital from March 1978 to April 1978 should be conducted.  
(See Veteran's September 2005 application for compensation, Part 
B, Section I, Page 1.) 

The RO/AMC must request the Veteran to identify all medical 
providers who have treated him for disability manifested by 
bilateral leg and hip pain, and seek to obtain all available 
relevant treatment records that have not been previously 
associated with the claims file.  See 38 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated him for 
disability manifested by bilateral leg and 
hip pain during the period from November 
1979 to the present.

After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain records 
from each health care provider the Veteran 
identifies.  

The Veteran must also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own 
and submit them to the RO.


2.  Contemporaneously with its effort in 
paragraph 1, above, request that the 
Veteran provide a comprehensive statement 
as to the facts and circumstances of his 
injury.  The Veteran must provide the 
following information to the best of his 
ability:  

a.  The approximate date of the injury 
(month and year);

	b.  The location of the injury;

c.  The Veteran's company (or battery) 
sized unit at the time of the injury;

d.  The circumstances of the injury - 
i.e., whether the Veteran was engaging 
in official on-duty time physical 
training; off-duty recreation; any 
sporting event or physical interaction 
with others;

e.  The nature of the injury - i.e., 
whether the Veteran sustained 
fractures, sprains, strains, an 
inability to walk, run, climb stairs, 
etc.;

f.  The nature and location of any 
emergency, non-emergency and follow-up 
medical care, including but not 
limited to physical therapy, casting 
or other medical treatment;

g.  Whether the Veteran recalls 
participating in a line of duty 
determination by military authorities 
investigating the incident, and;

h.  Any other information the Veteran 
desires to submit as to the occurrence 
of the incident.
3.  Contemporaneously with its effort in 
paragraph 1, above, advise the Veteran that 
he may submit any further information from 
any source as to the facts and 
circumstances of his injury, including 
further statements by M.W., I.C., and V.T. 
and others, detailing their knowledge of 
the facts and circumstances of the 
Veteran's alleged injury and follow-up 
care.  

In particular, alternative sources of 
competent evidence substantiating the 
claim, including but not limited to 
statements from physicians who have 
knowledge of the facts and 
circumstances of military service and, 
if possible, could provide evidence of 
a linkage between the claimed 
disorders the periods of qualifying 
service; competent statements from lay 
persons (family members, friends, 
acquaintances, service colleagues, 
etc.) who have knowledge of the facts 
and circumstances of the periods of 
qualifying service and any factors 
which would give rise to opinions by 
medical professionals that the 
disorder was caused by some incident 
during military service; and records 
generated from a competent source, 
demonstrating that the disorders were 
caused by some incident during 
military service to include but not 
limited to medical records, 
physicians' statements and/or letters, 
statements of limited duty profile, 
photographs and letters 
contemporaneously dated to or shortly 
after military service reflecting the 
incident and/or medical follow-up and 
any other like information. 

4.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the Veteran's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based.  

5.  Contact all necessary sources to obtain 
(1) the Veteran's complete official 
military personnel file and (2) records of 
hospitalization for disability manifested 
by bilateral leg and hip pain at Ft. Lewis, 
Washington, Army Hospital in 1978.

Records of a Federal department or 
agency must be sought until it is 
reasonably certain that such records 
do not exist or that further efforts 
to obtain these records would be 
futile.

6.  Once all available medical records have 
been received, the RO/AMC will determine if 
the Veteran should undergo a VA medical 
examination in accordance with the law.  In 
making this preliminary determination, the 
RO/AMC's attention is called to 38 U.S.C.A. 
§ 1154(a) (West 2002) (providing that in 
each case where a veteran is seeking 
service connection for any disability, due 
consideration shall be given to the places, 
types, and circumstances of such veteran's 
service as shown by such veteran's service 
record, the official history of each 
organization in which such veteran served, 
such veteran's medical records, and all 
pertinent medical and lay evidence. 

The purpose of the examination would be to 
determine whether the Veteran has a current 
neurological or orthopedic disability 
manifested by pain in the hips or legs that 
began during active service or is related 
to any incident of service. 

If such an examination is provided, the 
RO/AMC must ensure that the following 
considerations will govern the examination:
   
a. The claims file and a copy of this 
remand will be made available to the 
examiner, who will acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand.

b. If deemed appropriate by the 
examiner, the Veteran must be 
scheduled for further examinations.  
All indicated tests and studies must 
be performed.  

c.  The examiner will take a detailed 
history from the Veteran regarding the 
onset and continuing symptoms of 
disability manifested by bilateral leg 
and hip pain.

d. If there is a medical or clinical 
basis for corroborating or discounting 
credibility or reliability of the 
history provided by the Veteran, the 
examiner must so state.  A complete 
rationale for any such finding must be 
provided.
 
e.  The examiner will provide a 
diagnosis for each neurological or 
orthopedic disability manifested by 
leg or hip pain found upon 
examination. 

f.  For each neurological or 
orthopedic disability manifested by 
leg or hip pain found upon 
examination, the examiner will provide 
an opinion as to whether the 
disability began during service or is 
related to any incident of service.

g. The examiner's findings will 
include whether the Veteran has 
degenerative disc disease that is 
manifested by leg or hip pain, and if 
so, whether this disability began 
during service or is related to any 
incident of service.

(h. The examiner is requested to 
provide a complete rationale for his 
or her opinion, based on his or her 
clinical experience, medical 
expertise, and established medical 
principles.

i. In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  The examiner 
is to specifically address in his or 
her conclusion the issue contained in 
the purpose of the examination-- to 
determine whether the Veteran has a 
current neurological or orthopedic 
disability manifested by pain in the 
hips or legs that began during active 
service or is related to any incident 
of service. 

j. If the examiner is unable to render 
the requested opinion without resort 
to pure speculation, he or she should 
so state; however, a complete 
rationale for such a finding must be 
provided.

7.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO/AMC.  By this action, the 
Board intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


